251 S.W.3d 414 (2008)
STATE of Missouri, Respondent,
v.
Smith D. CARSON, III, Appellant.
No. WD 67276.
Missouri Court of Appeals, Western District.
May 6, 2008.
Laura Grether Martin, Appellate Defender Office, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Jefferson City, MO, Shaun Mackelprang and Jayne Woods, Office of Attorney General, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
Smith D. Carson, III, appeals the circuit court's judgment convicting him of domestic assault in the second degree. We affirm *415 in this per curiam order entered pursuant to Rule 30.25(b).